PER CURIAM.
Regina Vengoechea appeals from the district court’s order giving her notice, under Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), that the Government had moved to summarily dismiss her motion for a reduction of sentence. We dismiss the appeal for lack of jurisdiction because the order giving Vengoechea Roseboro notice is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders. 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appealable interlocutory or collateral order.
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.